COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00080-CV


IN RE A&W INDUSTRIES, INC.                                            RELATORS
AND HUMBERTO GEORGE


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and

emergency request for temporary relief and is of the opinion that all relief should

be denied. Accordingly, relators’ petition for writ of mandamus and emergency

request for temporary relief are denied.


                                                    PER CURIAM

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DELIVERED: March 6, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).